Opinion to issue November 9, 2006














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00756-CR
____________

JESSIE MAE THOMAS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 9
Harris County, Texas
Trial Court Cause No. 1238437



 
MEMORANDUM  OPINION
           Because no brief had been filed for appellant, Jessie Mae Thomas, we abated
this appeal and ordered a hearing in the trial court.  Among the issues the trial judge
was to consider was whether appellant desired to prosecute the appeal.  The trial court
conducted the hearing on October 30, 2006, and the supplemental record of that
hearing has been filed in this Court.  At the hearing, appellant stated that he wished
to withdraw this appeal.
          We order the appeal reinstated.  Appellant has not filed a written motion to
withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant’s
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
          The clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).